DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/13/2021 has been entered.  Claims 1-2 and 6-11 are pending in the application.

Allowable Subject Matter
Claims 1-2 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed driving tool comprising a housing, an accumulator chamber which accumulates compressed air in the housing, a nose section provided on the housing, a cylinder provided in the housing, a trigger provided on the housing, and a push lever provided in the nose section and allowed to abut on a material to which driving is performed; a trigger valve operated by a moving force of the trigger to connect or shut off a first passage; a safety valve operated by a moving force of the push lever to connect or shut off a second passage; a third  as claimed.
The most related prior art (i.e. WEIGMANN et al. US 20160114470 A1) is found to disclose driving tool comprising a housing, an accumulator chamber which accumulates compressed air in the housing, a nose section provided on the 
For the purpose of clarification, the prior art essentially has been found to disclose a pneumatic fastener driving tool having a control system to establish a desired mode of operation. The feature lacking from the prior art is the combination of such arrangement of four passages with their 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731